FINAL ACTION

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is FINAL.

This office action is in responsive to communication(s): 
Amendment filed on 8/17/2021.
Application filed on 1/28/2020, with priority date of 1/28/2020.

The status of the claims are summarized as below:
Claims 1-17 are pending and have been considered below. 
Claims 1, 11 are independent claims.
In the amendment, claims 1 and 11 are amended.
The drawing objections are respectfully withdrawn in light of the replacement drawing sheet filed on 8/17/2021.
The rejections to claims 11-17 based on 35 USC § 101 are respectfully withdrawn in light of the amendment.

Response to Arguments

The examiner acknowledges the amendment made to claim 1 and 11 in the amendment filed on 8/17/2021.
The drawing objections are respectfully withdrawn in light of the replacement drawing sheet filed on 8/17/2021.
The rejections to claims 11-17 based on 35 USC § 101 are respectfully withdrawn in light of the amendment.

Applicant’s arguments filed 8/17/2021 have been fully considered but they are directed to newly amended language which is now rejected in light of Lau.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan et al. (US Pub 20100122218, hereinafter Mahadevan), in view of Lau et al. (US Pat 5995984, hereinafter Lau), and Zalta et al. (US Pub 20070276743, hereinafter Zalta).

Per claim 1, Mahadevan teaches:
A computer implemented method comprising: (abstract: an improved method and interface for compensation system);
	outputting a first graphical user interface to a display of a computing device, the first graphical user interface comprising: ([0035-0037] Fig. 2: section 202 shows a table of employees along with the associated calculated compensation costs); 
		a first field identifying an employee, ( [0035] Fig. 2 shows section 202 with an employee column identifying names of the employees);
		[,] wherein the second field is for selecting a cost calculator process for the employee identified in the first field, and ([0037] Fig. 3 shows a calculator icon 220 selectable by the user 
		a third field for displaying a calculated labor cost value for the employee identified in the first field, ([0036] Fig. 2-3 show that field 204 and 206 are calculated bonus percentage or amount for the selected employee);
	…
	receiving an input of a selection of the second field; ([0071] Fig. 4B: selection on the employee name listed in section 404 can show the employee’s cost information for modification and calculation; as shown in Fig. 4B);
	outputting a second graphical user interface to the display in response to inputting the selection of the second field, the second graphical user interface being proximate to the first user interface and in a same screen view of the display, the second user interface comprising: ([0037-0038] selection of the calculator icon 220 brings up popup window 114 shown in Fig. 4);
		a first region for displaying a wage value for the employee, (Fig. 4 shows “Eligible Salary” for the selected employee to make bonus calculation);
		…

	Although Mahadevan teaches a compensation interface, Mahadevan does not explicitly teach a selector for causing the display of the second field, and in response to the selector, display the second field in the first UI; Lau teaches:
		a selector for causing the display of a second field, … (Col 6 line 64 – col 7 12: Fig. 3A shows a scroll bar 314 at the bottom for scrolling the row data horizontally);
		...
	Receiving an input of a selection of the selector;
	In response to receiving the selection of the selector, causing the second field to be displayed on the first graphical user interface; (Col 6 line 64 – col 7 12: the horizontal scroll bar 314 enables data within the table 312 to be scrolled to display columns of data hidden due to restriction of the display size of the screen); 
 (Lau col 7 line 9-12).

	However, Mahadevan-Lau do not teach determining calculated labor cost based on inputs from GUI regions on employer cost and employee wage; Zalta teaches:
	outputting a second graphical user interface to the display … (Fig. 4A-4B shows section 408);
		a second region for displaying at least one employer cost value attributable to employee, and ([0069-0070] Fig. 4A-4B: Taxes in section 408 can be calculated automatically based on the inputted wage value, and Insurance and Benefits  costs can also be entered);
		a third region for displaying the calculated labor cost value for the employee; ([0070-0072, Fig. 4A-4B: calculated total cost, Labor Rate and Average rate are shown in Section 408 based on the input employee information];
	receiving an input to the wage value; ([0070] Yearly/Hourly wage can be inputted by user as shown in Fig. 4A);
	receiving an input to the at least one employer cost value; and ([0070-0072] Taxes can be automatically calculated and displayed, and Benefits and Insurance information can be inputted as well);
	determining the calculated labor cost value based on the wage value and the at least one employer cost. ([0070, 0072] Fig. 4A-4B: section 408 shows calculated labor cost – Total Cost, Labor Rate, and Average Rate per minute – 
		Zalta and Mahadevan-Lau are analogous art because Zalta also teaches user interface for managing employee compensations/costs. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Zalta and Mahadevan-Lau before him/her, to modify the teachings of Mahadevan-Lau to include the teachings of Zalta so that fees for service calculation may be built upon the employee compensation costs using the table based interface taught by Mahadevan. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide user with a familiar interface using spreadsheet tables while adding accurate fees for service calculation for both labor and equipment (Zalta [0012-0014]).

Per claim 2, Mahadevan-Lau-Zalta further teaches:
The method of claim 1, further comprising displaying a graphical symbol connecting the second field to the second user interface. (Mahadevan: [0037] Fig. 3 shows calculator icon 220 to bring up interface 114 shown in Fig. 4).

Per claim 4, Mahadevan-Lau-Zalta further teaches:
The method of claim 1, wherein the second field includes a selectable calculator icon. (Mahadevan [0037] Fig. 3 shows a calculator icon 220 for providing calculating interface as a popup frame shown in Fig. 4).

Per claim 6, Mahadevan-Lau-Zalta further teaches:
The method of claim 1, wherein the at least one employer cost value comprises one or more of a Federal Insurance Contributions Act (FICA) tax value, an employer tax value, a workers compensation value, or an overhead value and the at least one second region comprises a respective sub-region for displaying the one or more of the FICA tax value, employer tax value, workers compensation value, or overhead value. (Zalta Fig. 4A-4B show FICA tax value in sub section 408 of the section 406).

Per claim 7, Mahadevan-Lau-Zalta further teaches:
The method of claim 1, wherein the calculated labor cost value is determined by adding the wage value and the at least one employer cost value. (Zalta [0072] the wage information, taxes are added together to determine an annual labor cost of $80898 for “Mark Smith”).

Per claim 8, Mahadevan-Lau-Zalta further teaches:
The method of claim 1, wherein the calculated labor cost value is an (Zalta [0068, 0072] Fig. 4B show calculated labor rate in salary-per-minute value) and the method comprises displaying the calculated labor cost value in the third region and third field as an hourly rate. (Mahadevan [0035-0038, 0069] calculated bonus are updated in calculator interface shown in Fig. 4 and populated into cell shown in Fig. 2, where both columns are updated according to the calculator interface).
	The examiner notes that “hourly” as a labor rate unit is considered “printed matter” – non-functional descriptive material, thus does not hold any patentable weight; i.e. it’s the content of the information, rather than a functional relationship between the claimed system and the printed matter. 

Per claim 9, Mahadevan-Lau-Zalta further teaches:
The method of claim 1, wherein the input wage value is received automatically from a payroll service. (Mahadevan [0033] Fig. 1 shows employee compensation shown in interface 112 are populated from employee compensation database 120).

Per claim 10, Mahadevan-Lau-Zalta further teaches:
The method of claim 1, wherein at least one value of the at least one employer cost value attributable to employee is calculated automatically based on the input wage value.  (Zalta [0070] Taxes in section 408 are calculated automatically based on wage input values).

Per claim 11, claim 11 is directed toward a system with processors ([0073] Fig. 12 processor 1407) that contains broader limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 12, 14-17, claims 12, 14-17 contain limitations that are substantially the same as claims 2, 4, 6, 9-10 respectively, and are likewise rejected.

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan, in view of Lau, Zalta, and Mackinlay et al. (US Pat 6256649, hereinafter Mackinlay).

Per claim 3, Mahadevan-Lau-Zalta do not teach animation for displaying the second user interface; Mackinlay teaches:
The method of claim 1, further comprising outputting an animation of the second user interface as arising from the second field upon selection of the second field. (col 5 line 46-65: Fig. 2 shows that user selection of annotation tag 52 in a spreadsheet cell can invoke animated popup annotation window).
		Mackinlay and Mahadevan-Lau-Zalta are analogous art because Mackinlay also teaches user interface for displaying/calculating costs information. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Mackinlay and Mahadevan-Lau-Zalta before him/her, to modify the teachings of Mahadevan-Lau-Zalta to include the teachings of Mackinlay so that popup window can be animated when brought up. One would be motivated to make the combination, with a reasonable expectation of success, because it would help user to keep visual track of the popup annotation and maintain proper contextual focus (Col 5 line 64 – col 6 line 8).

Per claim 13, claim 13 contains limitations that are substantially the same as claim 3 respectively, and is likewise rejected.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan, in view of Lau, Zalta, and Barr (US Pub 20070192163, hereinafter Barr).

Per claim 5, Mahadevan-Lau-Zalta further teaches:
The method of claim 4, further comprising(Mahadevan [0036-0037, 0069] Fig. 2 shows bonus calculation field 204/206 which can be updated based on the pop-up calculator interface);

	But Mahadevan-Lau-Zalta do not teach “... removing the second field …” after the calculation is done. Barr teaches removing graphical control element after the field has been updated by the user ([0153-0155] Fig. 3A-3C show that user controls “Click Here” in column 36A and 36B are each removed and replaced with user specified values after user has made a selection of each field. 
		Barr and Mahadevan-Lau-Zalta are analogous art because Barr also teaches dynamic graphical controls for tabular data presentation. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Barr and Mahadevan-Lau-Zalta before him/her, to modify the teachings of Mahadevan-Lau-Zalta to include the teachings of Barr so graphical controls for each rows in the data table can be dynamically updated. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide visual indicators for the graphical fields that require user input, and further provide users with status of each entry in a dynamic data form to facilitate workflow of data input task. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
Achtermann; Jeffrey M. et al.
US 20120036474 A1

Method for managing display of objects e.g. animal e.g. dog, involves changing ratio of objects in table with respect to user input value
Murray; David Kord et al.
US 20080059900 A1
Tax preparation program creating method for use in electronic system, involves creating graphical user interface for tax preparation program, and displaying flyout box containing tax assistance information


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files electronically an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176